Citation Nr: 0629984	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for stress fractures 
of bilateral heels.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.H. of the Kentucky Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) in Louisville, Kentucky, 
Regional Office (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2006 Travel Board hearing, the veteran testified 
that his bilateral foot disability had worsened since the 
November 2002 VA examination.  He reported that he had pain 
that radiated from his back to his lower extremities.  
Accordingly, the Board has no discretion and must remand this 
matter to afford the veteran an opportunity to undergo a 
contemporaneous VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).  An examination is also in order as the 
Board notes it is unclear whether his symptoms stem from his 
nonservice-connected back disability or his service connected 
bilateral foot disability.

The veteran also seeks to reopen a claim of service 
connection for a back disability.  In light of his 
contentions, this issue is inextricably intertwined with his 
increased rating claim for his bilateral foot disability.  
The Board notes that the veteran has submitted evidence 
indicating that his private examiners have opined that there 
is a relationship.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA or private medical records.

2.  The RO should readjudicate the claim 
of whether new and material evidence has 
been submitted to reopen a claim for a 
back disability.  The Board again notes 
the veteran's submission of evidence in 
which private examiners have opined that 
there is a relationship.

3.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
comment as to whether the veteran's 
service-connected right and left foot 
disabilities are moderately disabling, 
moderately severely disabling, or 
severely disability.  The examiner should 
also opine as to whether it is at least 
as likely as not that any back disability 
found to be present had its onset during 
service.  The examiner should further 
state whether it is at least as likely as 
not that any back disability found to be 
present was caused or aggravated by the 
veteran's service-connected bilateral 
foot disability.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a compensable rating for his 
bilateral foot disability.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


